            Case 1:20-cv-04979-LGS Document 59 Filed 04/09/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
INTERNATIONAL ASSOCIATION OF                                   :
BRIDGE, STRUCTURAL, ORNAMENTAL AND :
REINFORCING IRON WORKERS UNION                                 :   20 Civ. 4979 (LGS)
LOCAL 361 and TRUSTEES of the IRON                             :
WORKERS LOCALS 40, 361 & 417 UNION                             :         ORDER
SECURITY FUNDS,                                                :
                                           Plaintiffs          :
                                                               :
                           -against-                           :
                                                               :
LOW-BID INC., PREMIER STEEL INC., J.                           :
MCNULTY ENTERPRISES and GEORGE T.                              :
MCNULTY,                                                       :
                                           Defendants.         :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, after the parties were unable to resolve their dispute through mediation, the

initial pre-trial conference in this matter was set for April 15, 2021, at 11:00 a.m.

        WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan on April 8, 2021.

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that the parties shall file the joint letter and proposed case management plan

as soon as possible and no later than noon on April 12, 2021. Plaintiffs shall contact Defendant

George McNulty to coordinate preparation of these materials. All parties are reminded that

failure to comply with Court-ordered deadlines may result in sanctions or prejudice.

Dated: April 9, 2021
       New York, New York
